                 Case 3:18-cv-05345-BHS Document 66 Filed 04/19/21 Page 1 of 2




 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     L.K.M. et al.,                                   CASE NO. C18-5345 BHS
 8
                             Plaintiffs,              ORDER GRANTING IN PART
 9          v.                                        AND DENYING IN PART
                                                      PLAINTIFFS’ MOTION FOR
10   BETHEL SCHOOL DISTRICT, et al.,                  LEAVE TO AMEND COMPLAINT

11                           Defendants.

12

13          This matter comes before the Court on Plaintiffs’ motion for leave to amend

14   complaint and change caption. Dkt. 44.

15          On September 3, 2020, Plaintiffs filed a motion for leave to amend the complaint

16   to remove former-Defendant Nancy McKeeman (“McKeeman”) and add proposed-

17   defendant Lori Haugen (“Haugen”). Id. Plaintiffs wish to amend their complaint to

18   include Haugen in their “§ 1983 causes of action based upon her personal liability.” Id. at

19   5. However, the Court granted summary judgment on Plaintiffs’ § 1983 claims against

20   the Individual Defendants in this action, concluding that the Individual Defendants are

21   entitled to qualified immunity. Dkt. 65 at 7, 8. A court may deny leave to amend “where

22   the amendment would be futile . . . or where the amended complaint would be subject to


     ORDER - 1
              Case 3:18-cv-05345-BHS Document 66 Filed 04/19/21 Page 2 of 2




 1   dismissal. Saul v. United States, 928 F.2d 829, 843 (9th Cir. 1991). “[A] proposed

 2   amendment is futile only if no set of facts can be proved under the amendment to the

 3   pleadings that would constitute a valid and sufficient claim or defense.” Miller v. Rukoff-

 4   Sexton, Inc., 845 F.2d 2019, 214 (9th Cir. 1988), overruled on other grounds by Ashcroft

 5   v. Iqbal, 556 U.S. 662 (2009). Because the Court has previously found that Plaintiffs’

 6   cannot maintain a § 1983 claim due to qualified immunity, Plaintiffs’ motion for leave to

 7   amend is futile.

 8          Plaintiffs also request leave to change the caption and remove McKeeman

 9   pursuant to the parties’ stipulated motion. See Dkts. 24, 25. Defendants have not objected

10   to this proposed amendment. See Dkt. 47.

11          Therefore, the Court DENIES Plaintiffs’ request to add Haugen as a defendant

12   and GRANTS Plaintiffs’ request to amend the caption and remove McKeeman as a

13   defendant.

14          IT IS SO ORDERED.

15          Dated this 19th day of April, 2021.

16

17

18
                                               ABENJAMIN H. SETTLE
                                                United States District Judge

19

20

21

22


     ORDER - 2
